

117 HRES 18 IH: Honoring the life of Dr. Frank Erdman Boston as a World War I veteran, military surgeon, community doctor, and founder of the Elm Terrace/Abington Lansdale Hospital and the Volunteer Medical Service Corps (VMSC) ambulance corps.
U.S. House of Representatives
2021-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 18IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2021Mr. Fitzpatrick (for himself, Mr. Evans, Ms. Wild, Ms. Houlahan, and Ms. Dean) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring the life of Dr. Frank Erdman Boston as a World War I veteran, military surgeon, community doctor, and founder of the Elm Terrace/Abington Lansdale Hospital and the Volunteer Medical Service Corps (VMSC) ambulance corps.Whereas Mr. Boston attended Lincoln University, originally established as The Ashmun Institute, the Nation’s first degree-granting historically Black college and university;Whereas subsequently, Dr. Boston attended the Medico-Chirurgical College, an outgrowth of the Medico-Chirurgical Society of Philadelphia which merged with the University of Pennsylvania Medical College and Jefferson Medical College;Whereas when World War I began, Dr. Boston enlisted and was immediately given the rank of first lieutenant in the Army Medical Reserve Corps;Whereas African-American recruits, including Dr. Boston, were sent for medical training at the Medical Officers Training Camp, Fort Des Moines, Iowa;Whereas after completing his training, Dr. Boston was assigned as a medical officer with the 317th Engineers Regiment of the 92d Division of the American Expeditionary Forces;Whereas Dr. Boston’s division fought bravely across France and in the bloody Meuse-Argonne Offensive, the largest operation of the American Expeditionary Forces in World War I;Whereas the Meuse-Argonne Offensive was the deadliest campaign in American history, resulting in more than 26,000 soldiers killed in action and more than 120,000 total casualties;Whereas during his tour of duty, Dr. Boston treated soldiers while under aerial and gas attack;Whereas Dr. Boston served in France with the rank of captain and ended his military service as a major;Whereas after the war, Dr. Boston returned to work in Philadelphia and later settled in Lansdale where he opened the Elm Terrace Hospital, which was later renamed North Penn Hospital and subsequently became part of the Abington Jefferson Health Systems;Whereas Dr. Boston also formed a First Aid Emergency Squad in Lansdale, eventually known as the Volunteer Medical Service Corps of Lansdale;Whereas, as a Boy Scout official, Dr. Boston served as chairman of Health and Safety for the General Nash District, Valley Forge Scout Council;Whereas Dr. Boston was a member of the Reserve Officers Association of Military Surgeons, the Montgomery County Medical Society, and the American Medical Association;Whereas Dr. Boston died February 8, 1960, at 69 years of age, and was buried in Lansdale; andWhereas Jefferson Health and Abington Lansdale Hospital, along with the Borough of Lansdale, are honoring Dr. Boston, and a mural is being planned for the Lansdale Borough Hall: Now, therefore, be itThat the House of Representative honors the life of Dr. Frank Erdman Boston as a World War I veteran, military surgeon, community doctor, and founder of the Elm Terrace/Abington Lansdale Hospital and the Volunteer Medical Service Corps (VMSC) ambulance corps.